NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0542-19

LENORE N. ZANGRILLI,

          Plaintiff-Appellant,

v.

JASON D. ZANGRILLI,

     Defendant-Respondent.
________________________

                   Argued October 13, 2021 – Decided July 29, 2022

                   Before Judges Currier, DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Passaic County,
                   Docket No. FM-16-1553-11.

                   David L. Disler argued the cause for appellant (Porzio,
                   Bromberg & Newman, PC, attorneys; Pamela M.
                   Kapsimalis, of counsel; David L. Disler, of counsel and
                   on the brief; Matthew J. Donohue, on the brief).

                   Respondent has not filed a brief.

PER CURIAM
      Plaintiff Lenore N. Zangrilli appeals from the August 22, 2019 order of

the Family Part granting defendant Jason D. Zangrilli's motion for a reduction

of his alimony and child support obligations. We affirm.

                                       I.

      The parties were married in 1994 and have three children. During the

marriage, defendant was employed as a creative director of marketing in New

York City, earning between $157,000 and $285,000 annually. In December

2011, defendant was involuntarily terminated from his position. He continued

to work in his field on a freelance basis and by operating a consulting business.

Plaintiff did not work during the marriage until she obtained employment in

2012 as a client services representative, earning $44,000 annually.

      The parties divorced on January 3, 2013.         A judgment of divorce

incorporated the terms of the parties' property settlement agreement (PSA).

Pursuant to the PSA, for purposes of calculating alimony and child support,

defendant's imputed income is $150,000 annually and plaintiff's imputed income

is $40,000 annually, although she was unemployed at the time she signed the

agreement. Based on these amounts, defendant agreed to pay plaintiff alimony

for fifteen years at $544.87 per week during 2013 and $705.12 per week for the




                                                                           A-0542-19
                                       2
remainder of the term. He also agreed to pay child support of $314 a week

during 2013 and $338 per week starting in 2014 and until emancipation.

      The PSA contains two provisions with apparently conflicting terms. One

paragraph of the agreement states:

            [I]n the event that [defendant] secures employment
            earning an actual gross income of less than $150,000
            per year, [defendant's] alimony obligation shall not
            decrease and a gross income of $150,000 shall be
            imputed to [defendant] for the purposes of calculating
            alimony. However, in the event that [defendant]
            secures employment earning an annual gross income
            exceeding $150,000 per year, [defendant's] alimony
            obligation shall be modified.

However, on the following page, the PSA provides that a substantial change in

circumstances would permit either party to seek modification of alimony. The

agreement states:

            The parties acknowledge that the case of Lepis vs.
            Lepis, 83 N.J. 139 (1980) has been explained to them.
            The parties acknowledge that they understand that a
            substantial change of circumstances would permit
            either party to make an application to a [c]ourt of
            competent jurisdiction to modify the alimony
            provisions set forth in this agreement. Neither party has
            waived his or her right to seek a modification of
            alimony as provided for under the case of Lepis.




                                                                         A-0542-19
                                       3
The parties made handwritten, initialed modifications to the paragraph

immediately following this provision, as well as to another paragraph on the

same page preceding this provision.

      On October 3, 2013, the trial court found defendant was in violation of

litigant's rights for failing to pay alimony and child support. At the time, his

outstanding obligations amounted to $19,393.89.

      Defendant subsequently moved for modification of his support obligations

based on a reduction in his income. In support of his application, defendant

stated that after his 2011 termination he was unable to secure a position in

advertising due to a change in the job market. He claimed the tasks he performed

in his prior position had been outsourced to robotics and that he "aged out" of

the field. He detailed his financial situation and efforts to find employment in

his prior field.   Defendant certified that he submitted more than 600 job

applications between December 2011 and June 2017 and attended seminars and

continuing education programs in his field before changing careers.

      He certified that he obtained employment as a truck driver in October

2017, in part because the position did not require extensive training and offered

more stability than advertising. His anticipated income as a truck driver is

between $54,600 and $65,520 annually. He requested the court impute annual


                                                                           A-0542-19
                                        4
income to him of $60,000 for the purpose of recalculating his support

obligations. He also provided his tax returns from 2012 to 2016 and certified

that he had filed for bankruptcy during that period. Defendant certified that he

had liquidated his savings and was living with his aunt, had $556.13 in his

checking account, and $16,500 in credit card debt. He also certified that he

depleted his retirement accounts, life insurance, and stocks.

      Defendant retained an expert who prepared a vocational evaluation and

earning capacity assessment. The expert opined that defendant:

            has made a successful transition from his prior
            occupation to an unrelated occupation . . . [which] was
            necessitated by his lack of work and earnings in his
            prior occupation . . . due in large measure to
            technological changes in the advertising industry and
            the limited number of opportunities presently and
            projected for the future in this field. Although his
            current occupation is lower paying than his prior
            creative work, it is steadier work with ample
            opportunity for sustained employment and wage
            growth over time.

The expert recommended defendant continue working as a truck driver.

      The trial court issued an order denying defendant's application without a

plenary hearing. The court determined defendant had not made a prima facie

showing of changed circumstances under Lepis.           While recognizing that

defendant had applied for positions, the court found that his proofs were fo r a


                                                                          A-0542-19
                                        5
limited period and that he had not proven a meaningful effort to improve his

chances and ability to find employment in advertising.

      We reversed. Zangrilli v. Zangrilli, No. A-3815-17 (App. Div. Nov. 9,

2018). We concluded defendant made a prima facie showing of a change in

circumstances and remanded for a plenary hearing after discovery to determine

whether he made sufficient efforts to obtain employment in advertising, or

another higher-paying field. Id., slip op. at 9.

      In addition, we addressed the conflicting provisions of the PSA with

respect to the modification of defendant's support obligations in light of changed

circumstances, an issue not raised by the parties in the trial court. We held that:

            As part of the plenary hearing the court may, if it sees
            fit, also determine the intent of the parties in entering
            into a PSA that seems to preclude a reduction of support
            based on a reduction of income in one paragraph, while
            describing the parties' agreed-upon right to seek
            modification of alimony based on a "significant change
            of circumstances." In the unlikely event a Lepis wavier
            was intended, see Morris v. Morris, 263 N.J. Super.
            237, 239-40 (App. Div. 1993), the court need not
            determine whether a sufficient change in circumstances
            exists to modify support. See also Ordukaya v. Brown,
            357 N.J. Super. 231, 236 (App. Div. 2003) ("plaintiff
            waived any claim for support and agreed to an 'anti-
            Lepis' provision precluding any claim for change in
            circumstances supporting a claim for alimony.").

            [Id., slip op at 9-10.]


                                                                             A-0542-19
                                         6
      On remand, the trial court held three days of hearings, at which the parties

were the only witnesses. On August 22, 2019, the court issued a written opinion

granting defendant's motion.      The court rejected plaintiff's argument that

inclusion of the provision stating the parties had not waived their Lepis rights in

the PSA was an oversight. In addition, the court noted that plaintiff, who was

represented by counsel when defendant moved for a modification, did not argue

that he had waived his right to do so in the PSA. The court apparently considered

plaintiff's failure to raise the argument as evidence she believed the parties had

not effectuated a waiver of their rights under Lepis.

      The trial court made no findings with respect to defendant's intent when

he executed the PSA. However, given defendant's application for a modification

of his support obligations, it appears the trial court proceeded on the assumption

that defendant intended to preserve his rights under Lepis when he executed the

PSA. In the absence of proof that both parties intended to waive their rights

under Lepis, the court concluded the PSA did not effectuate such a waiver.

      On the merits of defendant's application, the court found he made

sufficient efforts to find comparable employment in advertising, or another high-

paying field, before changing professions and seeking a downward modification

in his support obligations. The court based its findings on what is described as


                                                                             A-0542-19
                                        7
"extensive and detailed proof . . . of his efforts to obtain new, higher paying

employment."     In addition, the court found defendant did not limit his

employment search to the creative field, having provided proofs of numerous

applications to positions in other occupations.

      The court imputed to defendant annual income of $65,000 and determined

that plaintiff's imputed annual income of $40,000 would remain in place. Based

on these figures, the court set defendant's alimony obligation at $160.25 per

week, effective the date he filed his motion for a modification. The court also

directed defendant to pay $50 a week toward arrears. The court set defendant's

child support obligation at $189 per week, with an additional $50 a week toward

arrears. An August 22, 2019 order reflects the court's decision. 1

      This appeal follows. Plaintiff argues that the trial court: (1) abused its

discretion by making findings of fact inconsistent with, and not supported by,

competent evidence in the record; (2) improperly shifted the burden of proof to

plaintiff; (3) failed to consider the burden on plaintiff of reducing defendant's

financial obligations; and (4) negated specific provisions of the PSA prohibiting

the reduction of defendant's imputed income below $150,000.


1
  On September 25, 2019, the trial court recalculated defendant's child support
obligation to $174 per week to account for taxable alimony paid by defendant.
The court continued the $50 per week payment towards arrears.
                                                                           A-0542-19
                                        8
                                        II.

      Our review of a Family Part's order is limited. Cesare v. Cesare, 154 N.J.

394, 411 (1998). "[W]e do not overturn those determinations unless the court

abused its discretion, failed to consider controlling legal principles or made

findings inconsistent with or unsupported by competent evidence." Storey v.

Storey, 373 N.J. Super. 464, 479 (App. Div. 2004). We must accord substantial

deference to the findings of the Family Part due to that court's "special

jurisdiction and expertise in family matters . . . ." Cesare, 154 N.J. at 413.

      We must defer to the judge's factual determinations, so long as they are

supported by substantial credible evidence in the record. Rova Farms Resort,

Inc. v. Invs. Ins. Co. of Am., 65 N.J. 474, 483-84 (1974).            This court's

"[a]ppellate review does not consist of weighing evidence anew and making

independent factual findings; rather, [this court's] function is to determine

whether there is adequate evidence to support the judgment rendered at trial."

Cannuscio v. Claridge Hotel & Casino, 319 N.J. Super. 342, 347 (App. Div.

1999) (citing State v. Johnson, 42 N.J. 146, 161 (1964)). We review de novo

the court’s legal conclusions.    Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).




                                                                             A-0542-19
                                        9
      In addition, this court "must give deference to those findings of the trial

judge which are substantially influenced by his or her opportunity to hear and

see the witnesses and have the 'feel' of the case, which [this court does] not enjoy

upon appellate review." State ex rel. D.M., 451 N.J. Super. 415, 424 (App. Div.

2017) (quoting State ex rel. S.B., 333 N.J. Super. 236, 241 (App. Div. 2000)).

      There must be "deference to the trial court's credibility determinations[,]"

N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 279 (2007), "because

it 'hears the case, sees and observes the witnesses, and hears them testify,'

affording it 'a better perspective than a reviewing court in evaluating the veracity

of a witness.'" City Council of Orange Twp. v. Edwards, 455 N.J. Super. 261,

272 (App. Div. 2018) (quoting Gnall v. Gnall, 222 N.J. 414, 428 (2015)).

                                        A.

      We begin with plaintiff's challenge to the trial court's conclusion that the

parties did not effectuate a waiver of their Lepis rights in the PSA.           The

settlement of matrimonial disputes is encouraged and highly valued in our court

system.    Quinn v. Quinn, 225 N.J. 34, 44 (2016) (citing Konzelman v.

Konzelman, 158 N.J. 185, 193 (1999)).           Settlement agreements resolving

matrimonial disputes are governed by basic contract principles and, as such,

courts should discern and implement the parties' intent. J.B. v. W.B., 215 N.J.


                                                                              A-0542-19
                                        10
305, 326 (2013). When interpreting a PSA, "[t]he court's role is to consider

what is written in the context of the circumstances at the time of drafting and to

apply a rational meaning in keeping with the 'expressed general purpose.'"

Pacifico v. Pacifico, 190 N.J. 258, 266 (2007).

      The court must "ascertain the intention of the parties as revealed by th e

language used, the situation of the parties, the attendant circumstances, and the

objects the parties were striving to attain." Celanese Ltd. v. Essex Cnty. Imp.

Auth., 404 N.J. Super. 514, 528 (App. Div. 2009). Moreover, if the "terms of

the contract are clear, we enforce the contract as written and ascertain the

intention of the parties based upon the language." Pollack v. Quick Quality

Rests., Inc., 452 N.J. Super. 174, 187-88 (App. Div. 2017).

      Changed circumstances that might give rise to a modification of a party's

support obligations under Lepis include a change in the parties' financial

circumstances. Spangenberg v. Kolakowski, 442 N.J. Super. 529, 536 (App.

Div. 2015). However, the parties may, in exchange for a fixed payment, execute

a settlement agreement with a so-called anti-Lepis provision that reasonably

limits the circumstances that may qualify as a change in circumstances

warranting modification of a party's financial obligations. Quinn, 225 N.J. at

49-50. Anti-Lepis clauses do not offend public policy and are enforceable when


                                                                            A-0542-19
                                       11
entered "with full knowledge of all present and reasonably foreseeable future

circumstances" that in the unusual case might give rise to a Lepis modification

of their agreement. Morris, 263 N.J. Super. at 241.

      The ambiguity in the parties' PSA is readily apparent. One provision fixes

defendant's imputed annual income at $150,000 and expressly disallows him to

seek a reduction in his financial obligations if he secures employment that earns

less than that amount. A provision on the following page of the agreement,

however, provides that neither party waives their right to seek a modification of

alimony based on a substantial change in circumstances under Lepis.

      We see no error in the trial court's rejection of plaintiff's argument that the

two provisions should be read together to mean that defendant's annual imputed

income is fixed at $150,000, even if he earns less than that amount, but plaintiff

may seek an upward modification of alimony under Lepis if defendant earns

more than that amount.       The flaw in this argument is that the provision

preserving the right to seek relief under Lepis stated that "[n]either party" waives

the right to seek a modification based on a substantial change in circumstances.

The provision is not limited to the preservation of plaintiff's right to seek an

upward modification.       It expressly includes defendant's right to seek a




                                                                               A-0542-19
                                        12
modification, which would include reduction based on a change in his income.

The two provisions cannot be harmonized in the way plaintiff suggests.

      We turn, therefore, to the question of what the parties intended when they

agreed to the conflicting provisions. Although the trial court made no findings

of fact with respect to defendant's intent, he testified that he was unemployed

when he signed the agreement. According to defendant, he thought he could

find a job in advertising with an annual salary of $150,000, which is why he

agreed to the imputed annual income in the PSA. He also testified that he would

not have signed the agreement if it did not contain the provision preserving his

right to seek a modification of his support obligations under Lepis in the event

there was a substantial change in circumstance that prevented him from securing

such a position. He did not explain, however, what he intended when he agreed

to the provision of the agreement that provided that his imputed annual income

of $150,000 would remain in place even if he earned less than that amount.

      Plaintiff testified that she too was unemployed when she signed the PSA.

According to plaintiff, she intended to agree to an imputed income for defendant

and herself that were not subject to modification under Lepis, except for the

potential upward modification of defendant's support obligations if he earned

more than $150,000 annually. She testified that she agreed to these terms


                                                                          A-0542-19
                                      13
because the income imputed to defendant was less than he had been earning

before he was terminated from his advertising position. She testified that she

believed the paragraph preserving both parties' rights to seek a modification

under Lepis was included in the PSA as an oversight. She conceded that she did

not raise this argument in opposition to defendant's motion for a modification.

      We agree with the trial court's rejection of plaintiff's claim that the

paragraph preserving the parties' Lepis rights was, in effect, a boilerplate

provision mistakenly left in the contract. The provision appears immediately

after the paragraphs of the PSA establishing defendant's imputed annual income

and financial obligations. The parties, who were represented by counsel, made

handwritten modifications, which they initialed, to the paragraph immediately

after the Lepis preservation provision, as well as to another paragraph on that

page of the agreement. The circumstances of the execution of the agreement

strongly suggest that the parties, aided by their counsel, reviewed the agreement

carefully.   The record contains no evidence that the unequivocal Lepis

preservation provision was included in the agreement in error and overlooked

by the parties at the time they signed the PSA.

      The record does not convincingly establish what the parties intended when

they agreed to the conflicting provisions in the PSA.            One plausible


                                                                           A-0542-19
                                      14
interpretation of the agreement is suggested by defendant's testimony: that he

agreed to an imputed annual income of $150,000, which would not be reduced,

provided he was employed in the advertising industry. However, defendant

intended to preserve the right to seek a modification of his financial obligations

in the event of a change in circumstances that prevented him from obtaining

employment in that field. There is, of course, no evidence in the record that

plaintiff had a meeting of the minds with defendant on that interpretation of the

conflicting provisions.

      However, despite the ambiguity in the record with respect to the parties'

intent when executing the PSA, we are confident that the record does not contain

sufficient credible evidence that the parties executed a waiver of their rights

under Lepis. The only provision of the agreement that cites Lepis by name, and

includes an acknowledgment by the parties that the holding of that case had been

explained to them, expressly preserves their rights to seeks a modification based

on changed circumstances. In addition, in the section of the PSA entitled

"Waiver of Claims" there is no mention of Lepis. Absent an unequivocal

provision of the agreement waiving the parties' rights under Lepis, we are

satisfied that the trial court did not err when it considered defendant's motion

for a modification.


                                                                            A-0542-19
                                       15
                                       B.

      The court is "authorized to modify alimony and support orders 'as the

circumstances of the parties and the nature of the case' require." Halliwell v.

Halliwell, 326 N.J. Super. 442, 448 (App. Div. 1999) (quoting N.J.S.A. 2A:34-

23). A party seeking a modification of his alimony and child support obligations

must demonstrate changed circumstances "as would warrant relief." Lepis, 83

N.J. at 157.   The obligor's ability to pay is a central consideration when

determining if relief is warranted. Miller v. Miller, 160 N.J. 408, 420 (1999).

      We review the trial court's modification decision for an abuse of

discretion. Costa v. Costa, 440 N.J. Super. 1, 4 (App. Div. 2015). We must

"give due recognition to the wide discretion which our law rightly affords to the

trial judges who deal with these matters." Donnelly v. Donnelly, 405 N.J. Super.

117, 127 (App. Div. 2009) (quoting Larbig v. Larbig, 384 N.J. Super. 17, 21

(App. Div. 2006)). Our review of the trial court's discretionary determination

regarding defendant's support obligations "is limited to whether the court made

findings inconsistent with the evidence or unsupported by the record, or erred

as a matter of law." Reese v. Weis, 430 N.J. Super. 552, 572 (App. Div. 2013).

      We have carefully reviewed the record and find sufficient credible

evidence supporting the trial court's decision to reduce defendant's financial


                                                                           A-0542-19
                                      16
obligations to plaintiff. The trial court, which had the opportunity to evaluate

defendant's testimony, determined that he made sufficient efforts to find

employment in the advertising field at or above the compensation level imputed

to him in the PSA, that he was unsuccessful in obtaining such a position, and

was entitled to a reduction in his imputed income based on a change in

circumstances that resulted in his employment in the trucking industry. We see

no basis on which to disturb the trial court's order reducing defendant's financial

obligations to plaintiff to reflect the change in his imputed annual income.

      To the extent we have not specifically addressed any of plaintiff's

remaining claims, including her argument with respect to the trial court shifting

the burden of proof, we conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-0542-19
                                       17